DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-11, filed 12/7/2020, with respect to the rejection(s) of claim(s) 1, 3-9, 19-20 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Oral (US 2013/0018413 A1) as previously cited, in view of Werneth (US 2012/0283585 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Oral (US 2013/0018413 A1) in view of Werneth (US 2012/0283585 A1) (both cited previously).
Regarding claim 1, Oral discloses a cardiac pacing device to be disposed in a heart between an atrium and an atrial appendage protruding from the atrium (eg. Occlusion device 194 Fig. 3A-C), said cardiac pacing device comprising: a blocker configured to occlude the atrial appendage (eg. Membrane 304); and in another embodiment, a regulator (transponder unit 106) attached to said blocker, and configured to contact the heart when said blocker is positioned between the atrium and the atrial appendage to occlude the atrial appendage in order to regulate cardiac rhythm of the heart (eg. Para. 37, 59, 73-76, Fig. 2B and 3C), but does not disclose a first blocking element configured to reach into the atrial appendage and to occlude the atrial appendage when said blocker is positioned and a second blocking element connected with said first blocking element and configured to close the opening of the atrial appendage when blocker is positioned and the regulator having a portion secured on said second blocking element configured to contact the atrium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Oral to include the optional treatment mode to provide additional functionality to prevent AF and heart failure (eg. Para. 5 and 37).
Werneth teaches a LAA implant with a double blocking element structure connected together (eg. Fig. 4A-E with barriers 53 and 57 and 14 A-C leaflets) between the LAA and the atrium (eg. Para. 33).
It would have been obvious to have combined the invention of Oral with the occluding barriers as taught by Werneth to prevent clots from entering the atrium from the appendage to prevent thrombus and reduce the risk of strike while treating the arrhythmia (eg. Para. 6).
Regarding claim 4, Oral discloses the cardiac pacing device of claim 1, but does not disclose wherein said regulator includes: a storage unit configured to store a predetermined heart rate corresponding to a normal cardiac rhythm; a stimulation element configured to, when said blocker is positioned, contact the atrium and sense a real heart rate of the heart; and a processing unit electrically connected to said storage unit and said stimulation element, said processing unit being configured to acquire the real heart rate of the heart through said stimulation element, and to compare the real heart rate thus acquired with the predetermined heart rate stored in said storage unit; wherein said processing unit is further configured to, when determining that a difference between the real heart rate and the predetermined heart rate exceeds a threshold, trigger said stimulation element to stimulate the atrium to force the heart to beat in accordance with the predetermined heart rate.
Werneth teaches a storage module, sensing module, analysis module drive module, transmission module, and power supply module (eg. Para. 112-127)
It would have been obvious to have combined the invention of Oral with the regulator modules as taught by Werneth to improve the detection and adapted treatment of arrhythmias (eg. Werneth, Para. 112).
Regarding claim 5, the combined invention of Oral and Werneth discloses a transceiver unit electrically connected to said storage unit, and configured to receive an external instruction for the predetermined heart rate stored in said storage unit to be updated based on the external instruction (eg. Werneth, Para. 117).
Regarding claim 6, the combined invention of Oral and Werneth discloses a power supply unit for providing electrical power to said storage unit and said processing unit (eg. Para. 126).
Regarding claim 8, the combined invention of Oral and Werneth discloses a cardiac pacing device disposed between a left atrium and a left atrial appendage of the heart (eg. Fig. 2).
Regarding claim 9, the combined invention of Oral and Werneth discloses the cardiac device is to be disposed between a right atrium and a right atrial appendage of the heart (eg. Fig. 2, and Para. 81, it would have been obvious to one of ordinary skill to try using the opposite side/mirror image of the arrangement).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Oral (US 2013/0018413 A1) in view of Werneth (US 2012/0283585 A1), in view of Clark (US 2014/0188157 A1) (cited previously).
Regarding claim 3, the combined invention of Oral and Werneth discloses the first blocking element includes a resilient body (membrane 614), but does not disclose a plurality of hooks that are disposed around said resilient body and that are configured for said first blocking element to be caught on an inner wall of the atrial appendage when said blocker is positioned (eg. Para. 61, hooking to inner wall).
Clark teaches using a fixation anchor (302) including a hook portion (318) to secure a blocking means (eg. Para. 35, Fig. 3C). 
It would have been obvious to have combined the invention of Oral and Werneth with the hook fixations as taught by Clark as a person skilled in the art could have easily combined a plurality of hook portions in the main body portion of the invention of Oral as Oral already discloses using hooks to affix other portions of the invention to tissue (eg. Oral, Para. 61).

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Oral (US 2013/0018413 A1) in view of Hastlings (US 2009/0234407 A1) (cited previously).
Regarding claim 7, Oral discloses the invention of claim 1, but does not disclose the atrial appendage having an opening that communicates with the atrium and that defines a boundary between the atrium and the atrial appendage, wherein said blocker includes: a self-expandable metallic stent (SEMS) configured to be jammed into the opening of the atrial appendage when said blocker is positioned, said SEMS including a plurality of barbs that are disposed around a periphery of said SEMS and that are configured for said SEMS to be caught on an inner wall of the atrial appendage; and a mesh screen covering a portion of an outer surface of said SEMS, wherein said regulator includes a controlling module which is positioned inside said SEMS, and a stimulation element which is electrically connected to said controlling module and which is to contact the atrial appendage when said blocker is positioned.
Hastlings teaches a self expansible stent (eg. Para. 112, Fig. 7) disposed between an atrium and an atrial appendage (Eg. Fig. 7, 741, Para. 112, impermeable layer to prevent clots and debris from entering the atrium), which is installed so that the blocking means can block the communication opening (eg. Para. 112), a sieve net (eg. Layer 741) covering the outer surface of the self-expanding stent a plurality of barbs provided to the blocking means (eg. Para 111) and a regulator (electrodes 715 attached to 741 layer, while the prior art does not disclose two blocking elements, it would be obvious to use either blocker element to anchor the electrode mesh for structural support).
It would have been obvious to have combined the invention of Oral with the stent taught by Hastlings to provide electrostimulation that won’t take up as much space (eg. Hastlings, Para. 100).
Regarding claim 19, the combined invention of Oral and Hastlings discloses the regulator (eg. Oral 106) includes: a storage unit configured to store a predetermined heart rate corresponding to a normal cardiac rhythm (eg. Oral, Fig. 2A, 158 rhythm sensor); a stimulation element configured to, when said blocker is positioned, contact the atrium and sense a real heart rate of the heart (eg. Oral, Para. 30, MEMS impedance measuring sensor and rhythm sensor 156 and 158); and a processing unit electrically connected to said storage unit and said stimulation element (eg. Para. 30 and 83-85, process electrograms), said processing unit being configured to acquire the real heart rate of the heart through said stimulation element (eg. Oral, Para. 37), and to compare the real heart rate thus acquired with the predetermined heart rate stored in said storage unit (eg. Oral, Para. 37, sensed bradycardia or atrial fibrillation); wherein said processing unit is further configured to, when determining that a difference between the real heart rate and the predetermined heart rate exceeds a threshold (eg. Oral, Para. 29, checks for measured signals reaching a threshold level or warning condition), trigger said stimulation element to stimulate the atrium to force the heart to beat in accordance with the predetermined heart rate (eg. Oral, Para. 37, apply electrical pulse to heart in response to sensed atrial fibrillation or bradycardia).
Regarding claim 20, the combined invention of Oral and Hastlings teaches a transceiver unit electrically connected to said storage unit and configured to receive an external instruction for the predetermined heart rate stored in said storage unit to be updated based on the external instruction (eg. Oral, Fig. 2A, transceiver 184, Para. 31 and 43).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792